Coldwell Banker Commercial Hunter Realty v Rainbow Holding Co., LLC (2018 NY Slip Op 02728)





Coldwell Banker Commercial Hunter Realty v Rainbow Holding Co., LLC


2018 NY Slip Op 02728


Decided on April 19, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2018

Friedman, J.P., Richter, Andrias, Kapnick, Webber, JJ.


6306 654393/12

[*1] Coldwell Banker Commercial Hunter Realty, Plaintiff—Respondent,
vRainbow Holding Company, LLC, Defendant—Appellant, Edward Penson, Defendant.


Law Office of Allison M. Furman, P.C., New York (Allison M. Furman of counsel), for appellant.
Ingram Yuzek Gainen Carroll & Bertolotti, LLP, New York (Nancy E. Ahern of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered May 20, 2016, which denied defendant Rainbow Holding Company, LLC's motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Defendant's motion was properly denied in this action where plaintiff asserts that it is entitled to a commission after presenting ready, willing, and able buyers to defendant for the sale of its property. The parties assert sharply conflicting accounts of the events leading up to the sale of the property; hence defendant failed to establish entitlement to judgment as a matter of law. The issues of fact involve resolution of
credibility issues that cannot be resolved through summary disposition (see Sosa v 46th St. Dev. LLC, 101 AD3d 490, 493 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2018
CLERK